DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/7/22 has been entered.
 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 29-32, 34 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Lancelot, III, US 4,619,096 in view of MacKelvie, US 5,376,410.
Regarding claims 29-32, 34 and 38:
Lancelot discloses a reinforced material comprising: 
a) a concrete matrix material (10 and 12); and 

Lancelot does not expressly disclose wherein the protrusions are barbs with at least a first set of grooves formed in first surface portion, wherein each barb of the first set of barbs is associated with a respective one of the grooves of the first set of grooves; and a second set of barbs and grooves wherein the two sets of barbs point or lean in opposite directions.
MacKelvie discloses a method for treating a surface that is to be bonded with another surface wherein the method creates two sets of barbs (16a and 16b) gouged from the outer surface and extending from respective first and second surface portions (12) and respective first and second sets of grooves (14) formed in each respective surface portion, wherein each barb of each respective set of barbs is associated with a respective one of the grooves of the respective set of grooves; wherein the sets of barbs point/lean in opposite directions.
At the time the invention was filed, it would have been obvious to a person of ordinary skill to substitute the barb-groove combo of MacKelvie for the protrusions in the rebar of Lancelot in order to optimize the surface for adhesion (background of MacKelvie).

    PNG
    media_image1.png
    362
    765
    media_image1.png
    Greyscale

Regarding claims 36-37:
Lancelot discloses a second surface portion on the opposing side of the reinforced bar in a transverse direction that is at a second position along the longitudinal axis, wherein it would be obvious to substitute the surface treatment of MacKelvie for the projections of Lancelot as set forth above.

Claim 39 is rejected under 35 U.S.C. 103 as being unpatentable over Lancelot, III, US 4,619,096 in view of MacKelvie, US 5,376,410, further in view of Simpson, US 1,423,163.
Regarding claim 39:
MacKelvie discloses barbs spaced apart both laterally and longitudinally but neither Lancelot nor MacKelvie expressly discloses wherein the sets of barbs are spaced apart along a circumference of the non-planar body by 90 degrees.

At the time the invention was filed, it would have been obvious to a person of ordinary skill to space the barbs along the circumference of the bar of Lancelot in view of MacKelvie by 90 degrees as suggested by Simpson in order to provide for uniform strengthening of the concrete by the bar (pg. 1, ll. 9-11).

Claim 40 is rejected under 35 U.S.C. 103 as being unpatentable over Lancelot, III, US 4,619,096 in view of MacKelvie, US 5,376,410, further in view of Hoffman, US 2,260,779
Regarding claim 40:
MacKelvie discloses barbs spaced apart both laterally and longitudinally but neither Lancelot nor MacKelvie expressly discloses wherein the sets of barbs are spaced apart along a circumference of the non-planar body in a spiral pattern.
Hoffman discloses a rebar having surface deformities (2) for adhesion wherein the deformities are spaced apart along a circumference of the non-planar body in a spiral pattern (refer to Figs 3-5).
At the time the invention was filed, it would have been obvious to a person of ordinary skill to space the barbs along the circumference of the bar of Lancelot in view of MacKelvie in a spiral pattern as suggested by hoffman in order to provide for increased bonding capacity (pg. 1, col. 1, ll. 19-20).

Response to Arguments
Applicant's arguments filed 2/7/22 have been fully considered but they are not persuasive. 
Regarding applicant’s argument that Lancelot in view of MacKelvie fails to disclose a second surface portion with a second set of barbs and grooves, Lancelot discloses a circular cross-sectioned rebar that can be reasonably divided into discrete surface portions. Further, MacKelvie discloses a series of barbs and grooves of opposing orientation spaced laterally and longitudinally on a surface creating a portion with a first set oriented one direction and a second portion with a second set oriented the opposite direction. 

    PNG
    media_image1.png
    362
    765
    media_image1.png
    Greyscale

	The examiner holds the position that substituting the surface barbs and grooves as taught by MacKelvie upon the surface of Lancelot would result in the first set of barbs leaning or pointing in an opposite direction of the second set of barbs.
.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT W HERRING whose telephone number is (571)270-3661. The examiner can normally be reached Monday-Thursday 7:30a-6:00p MT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on (571)272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRENT W HERRING/Primary Examiner, Art Unit 3633